Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (“Agreement”), dated as of March 1, 2004, by and between
SKY FINANCIAL GROUP, INC. (the “Corporation”), which has its principal office in
Bowling Green, Ohio, and MARTY E. ADAMS (the “Employee”).

 

WHEREAS, the Corporation and Employee entered into an Employment Agreement dated
as of May 20, 1998 (the “1998 Agreement”);

 

WHEREAS, the Corporation and Employee desire to enter into a new employment
agreement that supercedes the 1998 Agreement;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the Corporation and Employee agree as follows:

 

1. Effective Time. The provisions of this Agreement shall take effect as of
March 1, 2004 (“Effective Time”). As of the Effective Time, the 1998 Agreement
shall terminate.

 

2. Employment. Employee shall be employed as Chairman, President, and Chief
Executive Officer of the Corporation during the period commencing on the
Effective Time and ending upon the expiration of the Term. In such position,
Employee’s duties and responsibilities shall be assigned by the Corporation’s
Board of Directors (“Board”), and be consistent in type and nature with those
customarily performed by chairmen, presidents, and chief executive officers of
financial institutions in the competitive markets in which the Corporation
conducts business. During the Term, Employee shall report to the Board and shall
perform such other related duties as the Board may from time to time reasonably
request. Employee shall be a full time employee of the Corporation. During the
Term, the Corporation shall nominate Employee for election to the Board at each
election of directors at which his term thereon would otherwise expire.

 

Employee shall perform his duties and responsibilities under this Agreement
faithfully, diligently and to the best of Employee’s ability, and in compliance
with all applicable laws in all material respects and the Corporation’s Sixth
Amended and Restated Articles of Incorporation and Code of Regulations, as they
may be amended from time to time.

 

3. Term. The initial term of employment under this Agreement shall be for a
period of three (3) years commencing on the Effective Time (the “Term”). This
Agreement shall be automatically extended for one (1) additional year on the
first annual anniversary date of the Effective Time and if so renewed, for an
additional one year renewal term, annually on each

 



--------------------------------------------------------------------------------

succeeding anniversary date of the Effective Time (each a “Renewal Date”),
unless either party gives notice to the other at least three (3) months in
advance of a Renewal Date that it does not intend to renew the Agreement;
provided, however, that the Term shall not be automatically extended beyond the
end of the calendar year in which Employee attains age sixty-five (65); and
provided further that if a Change in Control occurs prior to Employee’s Date of
Termination pursuant to the Corporation’s notice of non-renewal, the provisions
of Section 8 hereof shall be applicable for all purposes. References herein to
the Term shall refer both to such initial term and such successive renewal
terms. The Term shall end upon the termination of Employee’s employment under
this Agreement.

 

4. Compensation.

 

(a) Base Salary. The Corporation agrees to pay Employee during the Term an
annual base salary (“Base Salary”) of Seven Hundred Twenty-Five Thousand Dollars
($725,000). The Base Salary shall be reviewed at least annually during the Term
by the Board, and Employee shall receive such increases in Base Salary, if any,
as the compensation committee of the Board or any successor thereto (the
“Committee”) in its absolute discretion may determine, together with such
performance or merit increases, if any, as the Committee in its absolute
discretion may determine. If Employee’s Base Salary is increased by the Company,
such increased Base Salary shall then constitute the Base Salary for all
purposes of this Agreement. Employee’s Base Salary shall not be reduced during
the Term. Participation with respect to discretionary bonuses, retirement and
other employee benefit plans and fringe benefits shall not reduce or offset the
Base Salary payable to Employee under this Section 4. The Base Salary shall be
payable to Employee in equal installments in conformity with the Corporation’s
normal payroll periods.

 

(b) Annual Bonus. During the Term, Employee shall be eligible to receive an
annual performance bonus (“STIC”) consistent with the Corporation’s management
incentive program, as approved by the Committee, and shall have an annual target
bonus under such program equal to fifty percent (50%) of Base Salary or such
greater amount as the Committee may determine.

 

(c) Long Term Incentive Compensation. During the Term, Employee shall be
eligible to receive annual awards of long-term incentive equity-based
compensation (“LTIC”), including, but not limited to, stock options and
restricted stock. Each year of the Term Employee shall receive a LTIC award
equal to the amount the Committee shall determine taking into account
competitive comparisons of comparable financial institutions, but in no event
shall Employee’s annual LTIC award be less than fifty percent (50%) of Base
Salary. Any annual LTIC awards in excess of fifty percent (50%) of Base Salary
shall vary based upon both the Corporation’s and Employee’s annual performance.

 

5. Withholding Obligation. The Corporation shall have the ability to withhold
from the compensation otherwise due to Employee under this Agreement any federal
income tax, Federal Insurance Contribution Act tax, Federal Unemployment Act
tax, or other amounts required to be withheld from compensation from time to
time under the Internal Revenue Code of 1986, as amended (the “Code”), or under
any state or municipal laws or regulations.

 

- 2 -



--------------------------------------------------------------------------------

6. Benefits.

 

(a) Vacations and Leave. During the Term, Employee shall be entitled to annual
paid vacation of four (4) weeks per year or such longer period as the Committee
may approve. Employee shall schedule the timing of paid vacations in a
reasonable manner. Employee shall also be entitled to such other leave, with or
without compensation, as shall be mutually agreed upon by the Committee and
Employee.

 

(b) Participation in Retirement and Employee Benefit Plans. During the Term,
Employee shall be entitled to participate, on a basis no less favorable than any
other senior executive officer of the Corporation, in benefit plans of the
Corporation or its subsidiaries relating to stock options, stock appreciation,
stock purchases, pension, thrift, deferred compensation, profit sharing, group
life insurance, medical coverage, education or other retirement or employee
benefits that the Corporation may adopt for the benefit of its executive
employees. As of the Effective Time, such benefits include, without limitation,
the benefits listed on Schedule 6(b) attached hereto and made a part hereof.

 

(c) Other Benefits. During the Term, Employee shall be entitled to participate
in any other fringe benefits which are or may become applicable to the
Corporation’s executive employees, including, without limitation, the use of a
Corporation-provided automobile (with all expenses relating thereto borne by the
Corporation), a reasonable expense account, the payment of reasonable expenses
for attending annual and periodic meetings of trade or business associations,
Corporation-provided country club memberships (inclusive of all monthly and
annual dues and membership fees and all assessments), and any other benefits
which are commensurate with the duties and responsibilities to be performed by
Employee under this Agreement, on a basis no less favorable than any other
senior executive officer of the Corporation.

 

7. Termination of Employment. Employee’s employment hereunder and the Term may
be terminated under the circumstances set forth in paragraphs (a) through (e)
below:

 

(a) Death. Employee’s employment hereunder shall terminate upon his death. If
Employee shall die during the Term, the Corporation shall pay to such person as
Employee has designated in a notice filed with the Corporation, or, if no such
notice is filed, to his estate, in substantially equal monthly installments,
from the date of his death for a period of two years, an annual amount equal to
Employee’s Base Salary as of his date of death. In addition, if any of
Employee’s dependents elect continuation coverage under the “Group Health Plan”
(as defined in Schedule 6(b) hereof) pursuant to Section 4980B of the Code
(“COBRA”), the premium costs for such COBRA continuation coverage shall not
exceed the premium costs for Group Health Plan coverage that would be paid by
Employee if Employee continued to be employed by the Corporation during the
period of such COBRA continuation coverage. In addition, if Employee’s dependent
spouse is then covered by the Group Health Plan (as defined in Schedule 6(b)
hereof), then she shall be provided retiree medical coverage under the Group
Health Plan until she becomes eligible for Medicare coverage; and the premium
costs for such coverage shall not exceed the premiums that Employee would have
paid for Group Health Plan coverage if Employee had continued to be employed by
the Corporation during such period of coverage. If Employee

 

- 3 -



--------------------------------------------------------------------------------

and/or Employee’s dependents cannot continue to participate in the Corporation’s
employee welfare benefit plans providing such benefits, the Corporation shall
otherwise provide such benefits on the same after-tax basis as if continued
participation had been permitted.

 

(b) Disability. If, as a result of Employee’s incapacity due to physical or
mental illness, Employee shall have been absent from his duties hereunder on a
full-time basis for the entire period of six (6) consecutive months, and within
thirty (30) days after written Notice of Termination is given (which may occur
one (1) month before or after the end of such six (6) month period) shall not
have returned to the performance of his duties hereunder on a full-time basis,
the Corporation may terminate Employee’s employment hereunder for “Disability.”
In that instance, Employee shall be entitled to receive for two (2) years, an
annual amount equal to Employee’s Base Salary as of his date of Disability in
addition to benefits of the type currently provided to him, or, if more
favorable to Employee, benefits of the type provided for other executive
employees in similar positions with the Corporation. In addition, if any of
Employee’s dependents elect COBRA continuation coverage under the Group Health
Plan (as defined in Schedule 6(b) hereof) the premium costs for such COBRA
continuation coverage shall not exceed the premium costs for Group Health Plan
coverage that would be paid by Employee if Employee continued to be employed by
the Corporation during the period of such COBRA continuation coverage. In
addition, upon termination of employment for Disability, Employee and Employee’s
dependent spouse shall be provided retiree medical coverage under the Group
Health Plan (as defined in Schedule 6(b) hereof) until Employee attains age
sixty-five (65) and until Employee’s dependent spouse becomes eligible for
Medicare coverage; and the premium costs for such coverage shall not exceed the
premiums that Employee would have paid for Group Health Plan coverage if
Employee had continued to be employed by the Corporation during such period of
coverage. If Employee and/or Employee’s dependents cannot continue to
participate in the Corporation’s employee welfare benefit plans providing such
benefits, the Corporation shall otherwise provide such benefits on the same
after-tax basis as if continued participation had been permitted.

 

(c) Cause. The Corporation may terminate Employee’s employment hereunder for
Cause or without Cause. Termination for Cause shall mean termination because of
(i) the willful and continued failure by Employee to substantially perform his
duties to the detriment of the Corporation (other than any such failure
resulting from his incapacity due to physical or mental illness), after a
written demand for substantial performance is delivered to Employee by the Board
which specifically identifies the manner in which the Board believes that
Employee has not substantially performed his duties to the detriment of the
Corporation, or (ii) the willful engaging by Employee in gross misconduct
materially and demonstrably injurious to the Corporation. For purposes of this
paragraph (c), no act or failure to act by Employee shall be considered
“willful” unless done or omitted to be done by Employee in bad faith and without
reasonable belief that Employee’s action or omission was in the best interests
of the Corporation or its affiliates. Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board, shall be
conclusively presumed to be done, or omitted to be done, by Employee in good
faith and in the best interests of the Corporation. Cause shall not exist unless
and until the Corporation has delivered to Employee a copy of a resolution duly
adopted by two-thirds (2/3) of the entire Board at a meeting of the Board called
and held for such purpose (after reasonable notice to Employee and an
opportunity for Employee, together with counsel, to

 

- 4 -



--------------------------------------------------------------------------------

be heard before the Board), finding that in the good faith opinion of the Board,
Employee was guilty of conduct set forth in clause (i) or (ii) has occurred and
specifying the particulars thereof in detail. Following a Change in Control, the
Corporation must notify Employee of any event constituting Cause within ninety
(90) days following the Corporation’s knowledge of its existence or such event
shall not constitute Cause under this Agreement.

 

(d) Good Reason. Employee may terminate his employment hereunder with or without
Good Reason; provided, however, that Employee agrees not to terminate his
employment hereunder (other than for Good Reason or for Retirement) during the
ninety (90) day period following a Change in Control. Except as provided in
Section 8(b) hereof following a Change in Control, for purposes of this
Agreement “Good Reason” shall mean any (i) removal of Employee from, or failure
to re-appoint Employee to, his position as Chairman and/or his position as Chief
Executive Officer of the Corporation, except in connection with the
Corporation’s (aa) termination of Employee for Cause, or (bb) removal of
Employee as Chairman in order for the Corporation to comply with statutory or
regulatory requirements; (ii) failure by the Corporation to comply with Sections
2, 4 or 6 hereof in any material respect; (iii) the Corporation gives notice to
Employee that it does not intend to renew the Agreement pursuant to Section 3
above; or (iv) any requirement that Employee be based anywhere more than thirty
(30) miles from the Corporation’s office where Employee is located at the
Effective Time. For purposes of this Section 7(d), “Good Reason” shall not exist
under clause (ii) of the preceding sentence until after Employee has given the
Corporation notice of the applicable event within ninety (90) days of such event
and which is not remedied by the Corporation within thirty (30) days after
receipt of written notice from Employee specifically delineating such claimed
event and setting forth Employee’s intention to terminate employment if not
remedied; provided, that if the specified event cannot reasonably be remedied by
the Corporation within such thirty (30)-day period and the Corporation commences
reasonable steps within such thirty (30)-day period to remedy such event and
diligently continues such steps thereafter until a remedy is effected, such
event shall not constitute “Good Reason” provided that such event is remedied
within sixty (60) days after the Corporation’s receipt of such written notice.
Employee’s right to terminate employment for Good Reason shall not be affected
by Employee’s incapacity due to mental or physical illness and Employee’s
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any event or condition constituting Good Reason.

 

(e) Retirement. For purposes of this Agreement, “Retirement” shall mean
termination of Employee’s employment by Employee (other than for Good Reason)
after the Effective Time provided that Employee has given the Corporation at
least two (2) years’ advance notice (pursuant to the Notice of Termination
provisions of Section 11(b)) of the date of his Retirement (or such lesser
advance notice time period as the Committee shall hereafter determine).
Notwithstanding anything contained in this Agreement to the contrary, upon
Retirement, Employee and Employee’s dependent spouse shall be provided retiree
medical coverage under the Group Health Plan (as defined in Schedule 6(b)
hereof) until Employee attains age sixty-five (65) and until Employee’s
dependent spouse becomes eligible for Medicare coverage; and the premium costs
for such coverage shall not exceed the premiums that Employee would have paid
for Group Health Plan coverage if Employee had continued to be employed by the
Corporation during such period of coverage. In addition, if any of Employee’s
dependents elect COBRA continuation coverage under the Group Health Plan (as
defined in Schedule 6(b) hereof) the premium costs for

 

- 5 -



--------------------------------------------------------------------------------

such COBRA continuation coverage shall not exceed the premium costs for Group
Health Plan coverage that would be paid by Employee if Employee continued to be
employed by the Corporation during the period of such COBRA continuation
coverage. If Employee and/or Employee’s dependents cannot continue to
participate in the Corporation’s employee welfare benefit plans providing such
benefits, the Corporation shall otherwise provide such benefits on the same
after-tax basis as if continued participation had been permitted.

 

(f) Date of Termination. For purposes of this Agreement, “Date of Termination”
means (1) the effective date on which Employee’s employment by the Corporation
terminates as specified in a “Notice of Termination” (as defined in Section
11(b) hereof) by the Corporation or Employee, as the case may be, or (2) if
Employee’s employment terminates by reason of death, the date of death of
Employee. Notwithstanding the previous sentence, (i) if Employee’s employment is
terminated for Disability (as defined in Section 7(b)), then such Date of
Termination shall be no earlier than thirty (30) days following the date on
which a Notice of Termination is received, and (ii) if Employee’s employment is
terminated by the Corporation other than for Cause, then such Date of
Termination shall be no earlier than sixty (60) days following the date on which
a Notice of Termination is received.

 

(g) Payments Upon Termination. Upon any termination of employment, the
Corporation shall, in addition to all other amounts required to be paid to
Employee under this Agreement, pay Employee, within thirty (30) days following
his Date of Termination, a lump sum cash amount equal to the sum of (i)
Employee’s unpaid Base Salary through the Date of Termination, (ii) any STIC
payments and LTIC payments and/or awards which have become payable or awardable
(other than deferred amounts previously deferred by Employee, which deferred
amounts shall be paid to Employee as specified in Employee’s deferral
election(s)), to the extent not theretofore paid, (iii) vacation pay with
respect to accrued, but unused, vacation, and (iv) any other benefit payments
due to Employee. As used herein, the term “awardable” means the period of time
between the date of the Corporation’s decision to make STIC payments or LTIC
awards and the actual date(s) such STIC payments or LTIC awards are made.

 

In addition, upon any termination of employment hereunder other than either a
termination by the Corporation for Cause or a termination by Employee without
Good Reason, the Corporation shall pay Employee within thirty (30) days
following his Date of Termination, a lump sum cash amount equal to his “Prorated
Amounts”. As used herein, the term “Prorated Amounts” means the sum of (i) an
amount equal to the product of Employee’s STIC annual target bonus opportunity
(under Section 4(b) hereof) for the year (based on the assumption that Employee
would receive his targeted STIC for the year in which his termination of
employment occurs) in which the Date of Termination occurs times a fraction, the
numerator of which is the number of days in such year through the Date of
Termination and the denominator of which is 365.

 

With the exception of incentive stock options within the meaning of Code Section
422, notwithstanding any provisions contained in any award agreement to the
contrary, Employee’s exercise periods for all LTIC awards shall be the lesser of
three (3) years following the Date of Termination, or the balance of the term of
exercise specified in the applicable award agreement.

 

- 6 -



--------------------------------------------------------------------------------

Upon any termination of Employee’s employment other than a termination for Cause
or death, Employee shall have the option (to be exercised within thirty (30)
days following his Date of Termination) to either purchase the
Corporation-provided automobile (used by Employee immediately preceding his Date
of Termination) at the Corporation’s book value on such Date of Termination (if
such automobile is then owned by the Corporation or any of its affiliates), or
purchase the Corporation-provided automobile (used by Employee immediately
preceding his Date of Termination) at its then residual lease value (if such
automobile is then leased by the Corporation from an unrelated third party).

 

(h) Termination Without Cause or For Good Reason. In addition to the payments
set forth in Section 7(g) hereof, in the event that Employee’s employment with
the Corporation terminates either (1) prior to a Change in Control, if any, or
(2) following the two (2) year period immediately subsequent to a Change in
Control (including as a result of non-renewal of the Term by the Corporation
during such two (2) year period), in each case as a result of (i) a termination
by Employee for Good Reason, or (ii) a termination by the Corporation without
Cause (other than for death or Disability), then the Corporation shall pay to
Employee, in one (1) lump sum within thirty (30) days following the Date of
Termination, an amount equal to the greater of (x) the sum of Employee’s then
annual Base Salary plus targeted annual STIC (hereinafter Employee’s “Annual
Cash Compensation”) multiplied by the number of whole and partial years
remaining in the Term as it existed immediately preceding Employee’s termination
and (y) three (3) times Annual Cash Compensation. In addition, all stock options
granted to Employee after the Effective Time shall vest and become immediately
exercisable in full. The Corporation shall continue to provide, for the
remainder of the Term as it existed immediately prior to Date of Termination, or
if longer, for three (3) years, Employee (and Employee’s dependents if
applicable) with the same level of medical, dental, accident, disability and
life insurance benefits upon substantially the same terms and conditions
(including cost of coverage to Employee). In addition, upon expiration of such
three (3) year or remainder of Term time period, Employee and Employee’s
dependent spouse shall be provided retiree medical coverage under the Group
Health Plan (as defined in Schedule 6(b) hereof) until Employee attains age
sixty-five (65) and until Employee’s dependent spouse becomes eligible for
Medicare coverage; and the premium costs for such coverage shall not exceed the
premiums that Employee would have paid for Group Health Plan coverage if
Employee had continued to be employed by the Corporation during such period of
coverage. If Employee and/or Employee’s dependents cannot continue to
participate in the Corporation’s employee welfare benefit plans providing such
benefits, the Corporation shall otherwise provide such benefits on the same
after-tax basis as if continued participation had been permitted.
Notwithstanding the foregoing, in the event Employee becomes reemployed with
another employer and becomes eligible to receive employee welfare plan benefits
from such employer, the employee welfare plan benefits described herein shall be
secondary to such benefits during the period of Employee’s eligibility, but only
to the extent that the Corporation reimburses Employee for any increased cost
and provides any additional benefits necessary to give Employee the benefits
hereunder.

 

- 7 -



--------------------------------------------------------------------------------

8. Termination of Employment Following a Change in Control.

 

(a) Change in Control Defined. For purposes of this Agreement, a “Change in
Control” shall be deemed to have taken place if at anytime following the
Effective Time:

 

  (i) individuals who constitute the Board immediately after the Effective Time
(the “Incumbent Directors”) cease for any reason to constitute at least a
majority of the Board, provided that any person becoming a director subsequent
thereto whose election or nomination for election was approved by a vote of at
least two-thirds (2/3) of the Incumbent Directors then on the Board (either by a
specific vote or by approval of the proxy statement of the Corporation in which
such person is named as a nominee for director, without written objection to
such nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Corporation as a
result of an actual or threatened election contest with respect to directors or
as a result of any other actual or threatened solicitation of proxies or
consents by or on behalf of any person other than the Board shall be deemed to
be an Incumbent Director;

 

  (ii) any “person” (as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934 (the “Exchange Act”) and as used in Sections
13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Corporation representing twenty-five percent (25%) or more of
the combined voting power of the Corporation’s then outstanding securities
eligible to vote for the election of the Board (the “Corporation Voting
Securities”); provided, however, that the event described in this paragraph (ii)
shall not be deemed to be a Change in Control by virtue of any of the following
acquisitions: (A) by the Corporation or any Subsidiary, (B) by any employee
benefit plan (or related trust) sponsored or maintained by the Corporation or
any Subsidiary, or (C) by any underwriter temporarily holding securities
pursuant to an offering of such securities.

 

  (iii)

the consummation of a merger, consolidation, statutory share exchange or similar
form of corporate transaction involving the Corporation or any of its
Subsidiaries that requires the approval of the Corporation’s stockholders,
whether for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business Combination:
(A) more than sixty percent (60%) of the total voting power of (x) the
corporation resulting from such Business Combination (the “Surviving
Corporation”), or (y) if applicable, the ultimate parent corporation that
directly or indirectly has beneficial ownership of one hundred percent (100%) of
the voting securities eligible to elect directors of the Surviving Corporation
(the “Parent Corporation”), is represented by Corporation Voting Securities that
were outstanding immediately prior to such Business

 

- 8 -



--------------------------------------------------------------------------------

 

Combination (or, if applicable, is represented by shares into which such
Corporation Voting Securities were converted pursuant to such Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Corporation Voting
Securities among the holders thereof immediately prior to the Business
Combination, (B) no person (other than any employee benefit plan (or related
trust) sponsored or maintained by the Surviving Corporation or the Parent
Corporation), is or becomes the beneficial owner, directly or indirectly, of
twenty-five percent (25%) or more of the total voting power of the outstanding
voting securities eligible to elect directors of the Parent Corporation (or, if
there is no Parent Corporation, the Surviving Corporation) and (C) at least
fifty percent (50%) of the members of the board of directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
following the consummation of the Business Combination were Incumbent Directors
at the time of the Board’s approval of the execution of the initial agreement
providing for such Business Combination; or

 

  (iv) The stockholders of the Corporation approve a plan of complete
liquidation or dissolution of the Corporation or a sale of all or substantially
all of the Corporation’s assets or deposits.

 

Notwithstanding the foregoing, a Change in Control of the Corporation shall not
be deemed to occur solely because any person acquires beneficial ownership of
more than twenty-five percent (25%) of the Corporation Voting Securities as a
result of the acquisition of Corporation Voting Securities by the Corporation
which reduces the number of Corporation Voting Securities outstanding; provided,
that, if after such acquisition by the Corporation such person becomes the
beneficial owner of additional Corporation Voting Securities that increases the
percentage of outstanding Corporation Voting Securities beneficially owned by
such person, a Change in Control of the Corporation shall then occur.

 

(b) Good Reason. During the two (2) year period following a Change in Control,
“Good Reason” shall mean, without Employee’s express written consent, the
occurrence of any of the following events:

 

(1) the assignment to Employee of any duties or responsibilities (including
reporting responsibilities) inconsistent (as determined by Employee) in any
material and adverse respect with Employee’s duties and responsibilities with
the Corporation immediately prior to such Change in Control (including any
diminution of such duties or responsibilities), removal of Employee from, or
failure to reappoint Employee to, his position as Chairman, President, and Chief
Executive Officer, or the removal of Employee from such position, thereafter;

 

(2) a reduction by the Corporation in Employee’s rate of annual Base Salary or
STIC or LTIC opportunities (including any adverse change in the formula for such
STIC or LTIC) as in effect immediately prior to such Change in Control or as the
same may be increased from time to time thereafter;

 

- 9 -



--------------------------------------------------------------------------------

(3) any requirement of the Corporation that Employee (i) be based anywhere more
than thirty (30) miles from the office where Employee is located at the time of
the Change in Control, or (ii) travel on the Corporation’s business to an extent
substantially greater than the travel obligations of Employee immediately prior
to such Change in Control;

 

(4) the failure of the Corporation to (i) continue in effect any employee
benefit plan, compensation plan, welfare benefit plan or material fringe benefit
plan in which Employee is participating immediately prior to such Change in
Control, or the taking of any action by the Corporation which would adversely
affect Employee’s participation in or reduce Employee’s benefits under any such
plan, unless Employee is permitted to participate in other plans providing
Employee with substantially equivalent aggregate benefits (at substantially
comparable cost with respect to welfare benefit plans), or (ii) provide Employee
with paid vacation in accordance with the most favorable plans, policies,
programs and practices of the Corporation and its affiliated companies as in
effect for Employee immediately prior to such Change in Control; or

 

(5) any refusal by the Company to continue to permit Employee to engage in
activities not directly related to the business of the Company which Employee
was permitted to engage in prior to the Change in Control;

 

(6) any purported termination of Employee’s employment which is not effectuated
pursuant to Section 11(b) (and which will not constitute a termination
hereunder); or

 

(7) the failure of the Corporation to obtain the assumption agreement from any
successor as contemplated in Section 12(a) hereof.

 

Notwithstanding anything herein to the contrary, termination of employment by
Employee for any reason other than Retirement during the thirty (30) day period
commencing one (1) year after the date of a Change in Control shall constitute
Good Reason.

 

Any event or condition described in Section 8(b)(1) through (7) which occurs
prior to a Change in Control, but with respect to which Employee is able to
reasonably demonstrate was at the request or suggestion of a third party who had
indicated an intention or taken steps reasonably calculated to effect a Change
in Control, shall constitute Good Reason following a Change in Control for
purposes of this Agreement (as if a Change in Control had occurred immediately
prior to the occurrence of such event or condition) notwithstanding that it
occurred prior to the Change in Control. An isolated, insubstantial and
inadvertent action taken in good faith and which is remedied by the Corporation
promptly after receipt of notice thereof given by Employee shall not constitute
Good Reason. Employee’s right to terminate employment for Good Reason shall not
be affected by Employee’s incapacity due to mental or physical illness and
Employee’s continued employment shall not constitute consent to, or a waiver of
rights with respect to, any event or condition constituting Good Reason.

 

- 10 -



--------------------------------------------------------------------------------

(c) In addition to the payments set forth in Section 7(g) above, but in lieu of
any payments or benefits specified in Section 7(e) hereof relating to Retirement
and in Section 7(h) hereof relating to termination without Cause or for Good
Reason, in the event Employee’s employment with the Corporation terminates
within two (2) years following a Change in Control either (i) by the Corporation
without Cause (other than for death or Disability) or (ii) by Employee for Good
Reason, then the Corporation shall (1) pay to Employee, within thirty (30) days
following Employee’s Date of Termination, a lump sum cash amount equal to the
greater of (A) the amount of the payment that would be owed to Employee under
Section 7(h) herein (as if Section 7(h) were triggered), and (B) three (3) times
the sum of (i) the highest annual rate of Base Salary of Employee during the
three (3) year period immediately preceding Employee’s Date of Termination, (ii)
the highest annual amount of the sum of Supplemental Matching Contributions,
Supplemental Profit Sharing Contributions, Supplemental Pension Contributions,
and Discretionary Company Contributions credited to Employee’s Account under the
Corporation’s Non-Qualified Retirement Plan (identified as item #6 of Schedule
6(b) hereof) during the three (3) year period immediately preceding Employee’s
Date of Termination; and (iii) the highest annual STIC and LTIC earned by, or
otherwise awarded to, Employee in respect of the three (3) fiscal years of the
Corporation immediately preceding the year in which Employee’s Date of
Termination occurs, and (2) continue to provide, for a period of the longer of
three (3) years and the remaining period of the Term as it existed immediately
before the Date of Termination, Employee (and Employee’s dependents if
applicable) with the same level of medical, dental, accident, disability and
life insurance benefits upon substantially the same terms and conditions
(including cost of coverage to Employee) as existed immediately prior to
Employee’s Date of Termination (or, if more favorable to Employee, as such
benefits and terms and conditions existed immediately prior to the Change in
Control). In addition, upon expiration of such three (3) year or remainder of
Term time period, Employee and Employee’s dependent spouse shall be provided
retiree medical coverage under the Group Health Plan (as defined in Schedule
6(b) hereof) until Employee attains age sixty-five (65) and until Employee’s
dependent spouse becomes eligible for Medical coverage; and the premium costs
for such coverage shall not exceed the premiums that Employee would have paid
for Group Health Plan coverage if Employee had continued to be employed by the
Coverage during such period of coverage. If Employee and/or Employee’s
dependents cannot continue to participate in the Corporation plans providing
such benefits, the Corporation shall otherwise provide such benefits on the same
after-tax basis as if continued participation had been permitted.
Notwithstanding the foregoing, in the event Employee becomes reemployed with
another employer and becomes eligible to receive welfare benefits from such
employer, the welfare benefits described herein shall be secondary to such
benefits during the period of Employee’s eligibility, but only to the extent
that the Corporation reimburses Employee for any increased cost and provides any
additional benefits necessary to give Employee the benefits hereunder. In
addition, all stock options and other forms of equity-based compensation granted
to Employee after the Effective Time shall vest and become immediately
exercisable in full for the lesser of three (3) years following the Date of
Termination or the balance of the term of exercise specified in the applicable
award agreement.

 

(d) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment or distribution, or any acceleration of
vesting of any benefit or award, by the Corporation or its affiliated companies
to or for the benefit of Employee (whether paid or payable, distributed or
distributable or accelerated or subject to acceleration

 

- 11 -



--------------------------------------------------------------------------------

pursuant to the terms of this Agreement or otherwise, but determined without
regard to any additional payments required under this Section 8(d)) (a
“Payment”) would be subject to the excise tax imposed by Section 4999 of the
Code or any interest or penalties are incurred by Employee with respect to such
excise tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then Employee shall
be entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by Employee of all taxes imposed upon the Gross-Up
Payment and any interest or penalties imposed with respect to such taxes,
Employee retains an amount of the Gross-Up Payment equal to the sum of (x) the
Excise Tax imposed upon the Payments and (y) the product of any deductions
disallowed because of the inclusion of the Gross-Up Payment in Employee’s
adjusted gross income and the highest applicable marginal rate of federal income
taxation for the calendar year in which the Gross-Up Payment is to be made. For
purposes of determining the amount of the Gross-Up Payment, Employee shall be
deemed to (A) pay federal income taxes at the highest marginal rates of federal
income taxation for the calendar year in which the Gross-Up Payment is to be
made, (B) pay applicable state and local income taxes at the highest marginal
rate of taxation for the calendar year in which the Gross-Up Payment is to be
made, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes and (C) have otherwise
allowable deductions for federal income tax purposes at least equal to those
which could be disallowed because of the inclusion of the Gross-Up Payment in
Employee’s adjusted gross income. The payment of a Gross-Up Payment under this
Section 8(d) shall in no event be conditioned upon Employee’s termination of
employment or the receipt of severance benefits under this Agreement.

 

(e) Subject to the provisions of Section 8(d), all determinations required to be
made under this Section 8(e), including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by the public
accounting firm that is retained by the Corporation as of the date immediately
prior to the Change in Control (the “Accounting Firm”) which shall provide
detailed supporting calculations both to the Corporation and Employee within
fifteen (15) business days of the receipt of notice from the Corporation or
Employee that there has been a Payment, or such earlier time as is requested by
the Corporation (collectively, the “Determination”). In the event that the
Accounting Firm is serving as accountant or auditor for the individual, entity
or group effecting the Change in Control, Employee may appoint another
nationally recognized public accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees and expenses of the Accounting Firm shall be borne
solely by the Corporation and the Corporation shall enter into any agreement
requested by the Accounting Firm in connection with the performance of its
services hereunder. The Gross-Up Payment under this Section 8(e) with respect to
any Payment shall be made no later than thirty (30) days following such Payment.
If the Accounting Firm determines that no Excise Tax is payable by Employee, it
shall furnish Employee with a written opinion to such effect, and to the effect
that failure to report the Excise Tax, if any, on Employee’s applicable federal
income tax return will not result in the imposition of a negligence or similar
penalty. The Determination by the Accounting Firm shall be binding upon the
Corporation and Employee. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the Determination, it is possible that
Gross-Up Payments which will not have been made by the Corporation should have
been made (“Underpayment”) or Gross-Up Payments are made by the

 

- 12 -



--------------------------------------------------------------------------------

Corporation which should not have been made (“Overpayment”), consistent with the
calculations required to be made hereunder. In the event that Employee
thereafter is required to make payment of any additional Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment (together with interest at the rate provided in
Section 1274(d)(2)(B) of the Code) shall be promptly paid by the Corporation to
or for the benefit of Employee. In the event the amount of the Gross-Up Payment
exceeds the amount necessary to reimburse Employee for his Excise Tax, the
Accounting Firm shall determine the amount of the Overpayment that has been made
and any such Overpayment (together with interest at the rate provided in Section
1274(d)(2)(B) of the Code) shall be promptly paid by Employee to or for the
benefit of the Corporation. Employee shall cooperate, to the extent his expenses
are reimbursed by the Corporation, with any reasonable requests by the
Corporation in connection with any contests or disputes with the Internal
Revenue Service in connection with the Excise Tax.

 

9. Covenants Not to Compete; Return of Corporation’s Property.

 

(a) Employee covenants that if, during the Term, and either prior to or more
than two (2) years following a Change in Control, he voluntarily terminates his
employment with the Corporation under circumstances which either constitute Good
Reason or do not constitute Good Reason (unless such termination is approved by
the Board) or his employment is terminated by the Corporation either for Cause
or without Cause, he shall not without the consent of the Board, for a period of
one (1) year following such Date of Termination:

 

(1) engage or be interested, whether alone or together with or on behalf or
through any other person, firm, association, trust, venture, or corporation,
whether as sole proprietor, partner, shareholder (unless his interest as a
shareholder qualifies under clause (4)(i) or (4)(ii) below), agent, officer,
director, employee, adviser, consultant, trustee, beneficiary or otherwise, in
any business principally and directly engaged in the operation of a business
that is competitive with any business in which the Corporation is engaged; which
business operates in a geographic area in which, at the time of such termination
of employment, the Corporation is conducting substantial business or plans to
conduct substantial business (a “competing business”);

 

(2) assist others in conducting any competing business;

 

(3) directly or indirectly recruit or induce or hire any person who is an
employee of the Corporation or any of its subsidiaries, or solicit any of the
Corporation’s customers, clients or providers; or

 

(4) own any capital stock or any other securities of, or have any other direct
or indirect interest in, any entity which owns or operates a competing business,
other than the ownership of (i) less than five percent (5%) of any such entity
whose stock is listed on a national securities exchange or traded in the
over-the-counter market and which is not controlled by Employee or any affiliate
of Employee or (ii) any limited partnership interest of less than five percent
(5%) in such an entity.

 

- 13 -



--------------------------------------------------------------------------------

(b) Employee agrees that within thirty (30) days following his Date of
Termination he will return to the Corporation all documents, memoranda, books,
papers, data and property (including, without limitation, any
Corporation-provided automobile not purchased by Employee as provided in Section
7(g) hereof)) of the Corporation.

 

(c) In the event that Employee breaches or threatens to breach any of the terms
of this Section 9, Employee acknowledges that the Corporation’s remedy at law
would be inadequate and that the Corporation shall be entitled to an injunction
restraining Employee from committing or continuing such breach.

 

10. Payment Obligation Absolute. Except as expressly provided with respect to
continued welfare benefits under Sections 7(h) and 8(c), the Corporation’s
obligation to pay Employee the compensation and other benefits provided herein
shall be absolute and unconditional and shall not be affected by any
circumstances, including, without limitation, any set-off, counterclaim,
recoupment, defense or other right which the Corporation may have against
Employee. With respect to any payments or benefits pursuant to Sections 7 and 8
hereof, Employee shall not be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable, or benefits provided,
to Employee hereunder. All amounts payable by the Corporation under this
Agreement shall be paid without notice or demand. Sections 7, 8, 9, 10, 11 and
12 shall survive Employee’s termination of employment and the expiration or
other termination of this Agreement.

 

11. Notice.

 

(a) For purposes of this Agreement, all notices and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given when delivered or five (5) days after deposit in the United
States mail, certified and return receipt requested, postage prepaid, addressed
as follows:

 

If to Employee:

 

10 East Main Street

Salinevile, OH 43945

 

If to the Corporation:

 

221 South Church Street

Bowling Green, OH 43402-0428

Attention: Secretary

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

- 14 -



--------------------------------------------------------------------------------

(b) A written notice (a “Notice of Termination”) of Employee’s Date of
Termination by the Corporation or Employee, as the case may be, to the other,
shall (i) indicate the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of Employee’s
employment under the provision so indicated and (iii) specify the Date of
Termination. The failure by Employee or the Corporation to set forth in such
notice any particular fact or circumstance which contributes to a showing of
Good Reason or Cause shall not waive any right of Employee or the Corporation
hereunder or preclude Employee or the Corporation from asserting such fact or
circumstance in enforcing Employee’s or the Corporation’s rights hereunder.

 

12. General Provisions.

 

(a) No Assignments. This Agreement is personal to each of the parties hereto.
Neither party may assign or delegate any of his or its rights or obligations
hereunder without first obtaining the written consent of the other party;
provided, however, that the Corporation agrees that concurrently with any merger
or sale of assets which would constitute a Change in Control hereunder, it will
cause any successor or transferee unconditionally to assume, by written
instrument delivered to Employee (or his beneficiary or estate), all of the
obligations of the Corporation hereunder. Failure of the Corporation to obtain
such assumption prior to the effectiveness of any such merger or sale of assets,
shall be a breach of this Agreement and shall constitute Good Reason hereunder
and shall entitle Employee to compensation and other benefits from the
Corporation in the same amount and on the same terms as Employee would be
entitled hereunder if Employee’s employment were terminated following a Change
in Control under Section 8(c) hereof. For purposes of implementing the
foregoing, the date on which any such merger or sale of assets becomes effective
shall be deemed the date Good Reason occurs, and shall be the Date of
Termination if requested by Employee. Notwithstanding the foregoing, this
Agreement shall inure to the benefit of and be enforceable by Employee’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If Employee shall die while any amounts
would be payable to Employee hereunder had Employee continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to such person or persons appointed in writing by
Employee to receive such amounts or, if no person is so appointed, to Employee’s
estate.

 

(b) Reimbursement of Expenses. If any contest or dispute shall arise under this
Agreement involving termination of Employee’s employment with the Corporation or
involving the failure or refusal (or any alleged failure or refusal) of the
Corporation to perform fully in accordance with the terms hereof, the
Corporation shall reimburse Employee, on a current basis, for all reasonable
legal fees and expenses, if any, incurred by Employee in connection with such
contest or dispute (regardless of the result thereof), together with interest in
an amount equal to the prime rate as published in The Wall Street Journal from
time to time in effect, but in no event higher than the maximum legal rate
permissible under applicable law, such interest to accrue from the date the
Corporation receives Employee’s statement for such fees and expenses through the
date of payment thereof, regardless of whether or not Employee’s claim is upheld
by a court of competent jurisdiction; provided, however, Employee shall be
required to repay any such amounts to the Corporation to the extent that a court
issues a final and non-appealable order setting forth the

 

- 15 -



--------------------------------------------------------------------------------

determination that the position taken by Employee was frivolous or advanced by
Employee in bad faith.

 

(c) Entire Agreement; Amendments or Additions; Action by Board. This Agreement
contains the entire agreement between the parties hereto with respect to the
transactions contemplated hereby and supersedes all prior oral and written
agreements, memoranda, understandings and undertakings between the parties
hereto relating to the subject matter hereof. No amendments or additions to this
Agreement shall be binding unless in writing and signed by both parties. Except
as provided in Section 2, the prior approval by a two-thirds (2/3) affirmative
vote of the full Board shall be required in order for the Corporation to
authorize any amendments or additions to this Agreement, to give any consent or
waivers or provisions of this Agreement, or to take any other action under this
Agreement including any termination of the employment of Employee with or
without Cause. For purposes of Board approval with respect hereto, if Employee
is also a director of the Corporation, he shall abstain from acting on matters
pertaining to this Agreement and shall not be counted as a Board member for
purposes of the two-thirds (2/3) requirement.

 

(d) Governing Law. This Agreement shall be governed by the laws of the State of
Ohio as to all matters, including, but not limited to, matters of validity,
construction, effect and practice.

 

(e) Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

 

(f) Section Headings. The section headings used in this Agreement are included
solely for convenience and shall not affect, or be used in connection with, the
interpretation of this Agreement.

 

(g) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.

 

(h) Annual Performance Reviews and Triennial Review of Agreement. Employee
acknowledges and agrees that the Committee shall conduct an annual performance
review of Employee which shall serve as the basis for STIC payments and LTIC
awards and any increases in Base Salary. Notwithstanding anything contained in
this Agreement to the contrary, the Corporation and Employee agree to meet and
review this Agreement every three (3) years during the Term.

 

(i) Performance Recognition. The provisions of this Agreement reflect Employee’s
long-term outstanding performance and dedicated service to the Corporation.

 

(j) Committee Determinations and Actions. All determinations of, and actions by,
the Committee pursuant to this Agreement shall be subject to approval by the
Board.

 

- 16 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written but on the dates indicated below.

 

SKY FINANCIAL GROUP, INC. By:    

Title:

   

Date:

   

 

EMPLOYEE:  

Marty E. Adams

Date:

   

 

- 17 -



--------------------------------------------------------------------------------

SCHEDULE 6(b)

TO

EMPLOYMENT AGREEMENT

 

1. Accidental death and dismemberment insurance equal to two (2) times Base
Salary, up to a maximum of One Million Dollars ($1,000,000) of coverage.

 

2. Short-term disability benefits equal to one hundred percent (100%) of monthly
Base Salary for the first ninety (90) days of short-term disability, and sixty
percent (60%) of monthly Base Salary for the second ninety (90) day period of
short-term disability.

 

3. Long-term disability benefits (under the Corporation’s Employee executive
long term disability insurance program) equal to sixty percent (60%) of monthly
Base Salary with no monthly cap, funded through an insurance policy the premiums
of which are paid by Employee with the Corporation grossing-up Base Salary in
amounts equal to such premium costs and taxes thereon.

 

4. Corporation-owned life insurance equal to three (3) times Base Salary
pursuant to a split dollar agreement between the Corporation and Employee.

 

5. The Corporation’s group medical (including retiree medical) and dental
plan(s) (such plan(s) and all successor plans thereto are defined, for purposes
of this Agreement as the “Group Health Plan”).

 

6. The Corporation’s Non-Qualified Retirement Plan.

 

7. The Corporation’s 401(k), profit sharing, and employee stock ownership plan.

 

8. The Corporation’s Employee non-qualified deferred compensation plan.

 